 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    LYNN F. SMITH,                                     No. 2:19-cv-01715-KJM-EFB
12                       Plaintiff,
13            v.                                         ORDER
14    EHAB ALHINDI,
15                       Defendant.
16

17                  On August 30, 2019, defendant Ehab Alhindi, proceeding pro se, removed this

18   unlawful detainer action from San Joaquin County Superior Court. ECF No. 1. Defendant also

19   filed a motion to proceed in forma pauperis. ECF No. 2. As explained below, the court

20   REMANDS the case to the San Joaquin County Superior Court and DENIES as moot defendants’

21   motion to proceed in forma pauperis, ECF No. 2.

22                  When a “civil action . . . of which the district courts of the United States have

23   original jurisdiction” is initially brought in state court, a defendant may remove it to federal court.

24   28 U.S.C. § 1441(a). There are two primary bases for federal subject matter jurisdiction:

25   (1) federal question jurisdiction under 28 U.S.C. § 1331, and (2) diversity jurisdiction under 28

26   U.S.C. § 1332. Under § 1331, district courts have federal question jurisdiction over “all civil

27   actions arising under the Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331.

28   Under the longstanding well-pleaded complaint rule, a suit “arises under” federal law “only when
                                                         1
 1   the plaintiff’s statement of his own cause of action shows that it is based upon [federal law].”
 2   Louisville & Nashville R. Co. v. Mottley, 211 U.S. 149, 152 (1908). Federal question jurisdiction
 3   cannot be based on an actual or anticipated defense or counterclaim. Vaden v. Discover Bank,
 4   556 U.S. 49, 60 (2009). A federal district court may remand a case sua sponte where a defendant
 5   has not established federal jurisdiction. See 28 U.S.C. § 1447(c) (“If at any time before final
 6   judgment it appears that the district court lacks subject matter jurisdiction, the case shall be
 7   remanded.”).
 8                  Defendant’s notice of removal asserts the court has federal question jurisdiction
 9   because plaintiff’s complaint, filed as an unlawful detainer action, is an “artful pleading” as it
10   “intentionally fails to allege compliance with the [Protecting Tenants at Foreclosure Act
11   (“PTFA”), 12 U.S.C. § 5220].” ECF No. 1 at 3. Other courts have rejected removal arguments
12   premised on PTFA preemption, as does this court. See, e.g., U.S. Bank NA v. Sung Min Koo, No.
13   SACV171539AGJCGX, 2017 WL 4081890, at *1−2 (C.D. Cal. Sept. 14, 2017) (explaining artful
14   pleading doctrine does not provide federal question jurisdiction where removing defendant asserts
15   PTFA preemption argument); 1254 Citrus, LLC v. Anyalebechi, No. CV-19-03355 GWRAOX,
16   2019 WL 1976437, at *2 (C.D. Cal. May 2, 2019) (“The PTFA does not create a private right of
17   action; rather, it provides a defense to state law unlawful detainer actions.”).
18                  The court sua sponte finds that it lacks subject matter jurisdiction and REMANDS
19   this case to San Joaquin County Superior Court. Defendants’ motion for in forma pauperis status
20   is DENIED as MOOT.
21                  IT IS SO ORDERED.
22   DATED: September 4, 2019.
23

24

25                                                           UNITED STATES DISTRICT JUDGE

26

27

28
                                                         2
